KIMBALL, C.J.,
dissenting with reasons.
hi agree with the majority insofar as it states an attorney has a duty to ensure his or her client understands the consequences of an agreement to which the client will be bound, particularly when the agreement is between the attorney and the client. However, I find the laws of this State, including the Louisiana Rules of Professional Conduct, do not require the specific disclosures of information mandated by the majority. While I think the Rules of Professional Conduct could be amended to include such requirements, I do not believe the rules pronounced by the majority should apply retroactively to an attorney who has no prior notice of such disclosure requirements.
Therefore, I respectfully dissent.